 

Case 1:21-cv-01389-JPB-AJB Document 1-1 Filed 04/07/21 Page 1of 2
JS44 (Rev. 10/2020 NDGA) CIVIL COVER SHEET

The JS44 civil cover sheet and the information contained herelo neither replace nor supplement the filing aad service of pleadings or other papers as required by law, except as provided by
local rules of court. This form ts required for the use of the Clerk of Court for the purpose of Initiating the civil docket record, (SEE INSTRUCTIONS ATTACHED}

 

I. (a) PLAINTIFF(S) DEFENDANT(S)
Trisha Leggon National Credit Systems, Inc.
(b) COUNTY OF RESIDENCE OF FIRST LISTED COUNTY OF RESIDENCE OF FIRST LISTED
PLAINTIFF Rockdale DEFENDANT.
(EXCEPT IN U.S, PLAINTIFF CASES) UN 1S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
INVOLVED

(c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND ATTORNEYS (IF KNOWN)
E-MAIL ADDRESS}
Craig E. Bertschi NA
McRae Bertschi & Cole LLC
1872 Independence Square, Suite D
Dunwoody, GA 30338
ceb@ mcraebertschi.com 678.999.1102

 

 

II. BASIS OF JURISDICTION III. CITIZENSHIP OF PRINCIPAL PARTIES
(PLACE AN “X" IN ONE BOX ONLY) (PLACE AN °X" IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
{FOR DIVERSITY CASES ONLY)
PLF DEF PLF DEF
Oh US. GOVERNMENT [Js FEDERAL QUESTION O 1 O11 CITIZEN OF THIS STATE 0 4 Ol, INCORPORATED OR PRINCIPAL
PLAINTIFF (U.S, GOVERNMENT NOT A PARTY) PLACE OF BUSINESS [IN THIS STATE
Oh, U.S. GOVERNMENT 0. DIVERSITY L, OU, CITIZEN OF ANOTHER stave 5 O, INCORPORATED AND PRINCIPAL
DEFENDANT (INDICATE CITIZENSHIP OF PARTIES PLACE OF BUSINESS IN ANOTHER STATE
IN ITED 11)
CO) O; CITIZEN OR SUBJECT OF A O. O 6 FOREIGN NATION

FOREIGN COUNTRY

 

 

IV. ORIGIN {PLACE AN “X “IN ONE BOX ONLY)
VY) [ CT] CL C] TRANSFERRED FROM D Renae ial APPEAL TO DISTRICT JUDGE
1 ORIGINAL 2 REMOVED FROM 3 REMANDED FROM + Ree oR § ANOTHER DISTRICT 6 LITIGATION - 7 FROM MAGISTRATE JUDGE
PROCEEDING STATE COURT APPELLATE COURT REOPENED (Specify District) TRANSFER JUDGMENT

MULTIDISTRICT
B LITIGATION -
DIRECT FILE

 

V. CAUSE OF ACTION cre tne vs. civic STATUTE UNDER WHICH VOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - D0 NOT CITE
JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Plaintiff alleges a violation of the Fair Credit Reporting Act, specifically 15 USC Section 1681s-2(b)

(IF COMPLEX, CHECK REASON BELOW)

 

 

 

 

 

O 1. Unusually large number of parties. O 6. Problems locating or preserving evidence
Oo 2. Unusually large number of claims or defenses. CT 7. Pending parallel investigations or actions by government.
O 3. Factual issues are exceptionally complex O 8. Multiple use of experts.
C4. Greater than normal volume of evidence. Oj 9, Need for discovery outside United States boundaries,
O 5. Extended discovery period is needed. CO 0. Existence of highly technical issues and proof.
CONTINUED ON REVERSE
FOR OFFICE USE ONLY
RECEIPT # AMOUNT 5 APPLYING IFP MAG. JUDGE (IEP)
JUDGE MAG. JUDGE NATURE OF SUTT. ‘ CAUSE OF ACTION

 

 

 

 
Case 1:21-cv-01389-JPB-AJB Document 1-1 Filed 04/07/21 Page 2 of 2

VI. NATURE OF SUIT (PLACE AN “X" IN ONE BOX ONLY)

CONTRACT - "0" MONTHS DISCOVERY TRACK
[J 150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF JUDGMENT
(J is: RECOVERY OF DEFAULTED STUDENT
LOANS (Excl. Veterans)
153 RECOVERY OF OVERPAYMENT OF
VETERAN'S BENEFITS

CONTRACT - "4" MONTHS DISCOVERY TRACK
11d INSURANCE

 

120 MARINE

130 MILLER ACT

140 NEGOTIABLE [INSTRUMENT

151 MEDICARE ACT

160 STOCKHOLDERS’ SUITS

190 OTHER CONTRACT

195 CONTRACT PRODUCT LIABILITY
196 FRANCHISE

REAL PROPERTY - "4" MONTHS DISCOVERY
Rk

 

210 LAND CONDEMNATION

220 FORECLOSURE

230 RENT LEASE & EJECTMENT
240 TORTS TO LAND

245 TORT PRODUCT LIABILITY
290 ALL OTHER REAL PROPERTY

TORTS - PERSONAL INJURY - "4" MONTHS

310 AFRPLANE

315 AIRPLANE PRODUCT LIABILITY

320 ASSAULT, LIBEL & SLANDER

330 FEDERAL EMPLOVERS’ ABILITY

340 MARINE

345 MARINE PRODUCT LIABILITY

350 MOTOR VEHICLE

334 MOTOR VEHICLE PRODUCT LIABILITY

360 OTHER PERSONAL INJURY

362 PERSONAL INJURY - MEDICAL

MALPRACTICE

365 PERSONAL INJURY - PRODUCT LIABILITY

367 PERSONAL INJURY - HEALTH CARE’
PHARMACEUTICAL PRODUCT LIABILITY

(7358 ASBESTOS PERSONAL INJURY PRODUCT

LIABILITY

TORTS - PERSONAL PROPERTY - "4" MONTHS
DISCOVERVTRACR =i “(‘“‘( ;!:”:Ct™”

370 OTHER FRAUD

371] TRUTH IN LENDING

380 OTHER PERSONAL PROPERTY DAMAGE
385 PROPERTY DAMAGE PRODUCT LIABILITY

 

BANKRUPTCY - "0" MONTHS DISCOVERY TRACK
423 APPEAL 28 USC 158
423 WITHDRAWAL 28 USC 147

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK
440 OTHER CIVIL RIGHTS
441 VOTING

442 EMPLOYMENT

443) HOUSING: ACCOMMODATIONS

445 AMERICANS with DISABILITIES » Employment
446 AMERICANS with DISABILITIES - Other

443 EDUCATION

     

TMMIGRATION - "0" MONTHS DISCOVERY TRACK
462 NATURALIZATION APPLICATION
465 OTHER IMMIGRATION ACTIONS

PRISONER PETITIONS - "0" MONTHS DISCOVERY
Tack # # # #=©||

 

463 HABEAS CORPUS: Alien Detainee

510 MOTIONS TO VACATE SENTENCE

$30 HABEAS CORPUS

535 HABEAS CORPUS DEATH PENALTY

540 MANDAMUS & OTHER

550 CIVIL RIGHTS - Filed Pro se

555 PRISON CONDITION(S) - Filed Pro se

560 CIVIL DETAINEE: CONDITIONS OF
CONFINEMENT

PRISONER PETITIONS - "4" MONTHS DISCOVERY
TRACK

F_] 550 CIVIL RIGHTS - Filed by Counsel

[_] $55 PRISON CONDITION(S) - Filed by Counset

FORFEITURE/PENALTY - “4" MONTHS DISCOVERY

 

ci 625 DRUG RELATED SEIZURE OF PROPERTY
21 USC B81
(CD 690 OTHER

LABOR - “4° MONTHS DISCOVERY TRACK
710 FAIR LABOR STANDARDS ACT
720 LABOR. MGMT. RELATIONS
740 RAILWAY LABOR ACT

751 FAMILY and MEDICAL LEAVE ACT
70 OTHER LABOR LITIGATION

791 EMPL RET INC. SECURITY ACT

PROPERTY RIGHTS - "4" MONTHS DISCOVERY

820 COPYRIGHTS
840 TRADEMARK
226 DEFEND TRADE SECRETS ACT OF 2016 (DTSA)

     

 

PROPERTY RIGHTS - "8" MONTHS DISCOVERY
TRACK
] sso rATENT
(Cj 335 PATENT-ABBREVIATED NEW DRUG
APPLICATIONS (ANDA) « a//a
Hatch-Waxman cases

SOCIAL SECURITY - "0" MONTHS DISCOVERY

861 HLA (13958)

862 BLACK LUNG (92)
863 DIWC (405(g)t

863 DIWW {405(g))

864 SSID TITLE XVI
865 RSI (405g)

FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
WACK OO
t ] 870 TAXES (US. Plaintiff or Defendant)
(FC) 871 IRS - THIRD PARTY 26 USC 7609

OTHER STATUTES . "4" MONTHS DISCOVERY
re

375 FALSE CLAIMS ACT
376 Qui Tam 31 USC 372%a)
400 STATE REAPPORTIONMENT

430 BANKS AND BANKING

450 COMMERCE/ICC RATES ETC

460 DEPORTATION

470 RACKETEER INFLUENCED AND CORRUPT
ORGANIZATIONS

480 CONSUMER CREDIT
434 TELEPHONE CONSUMER PROTECTION ACT
890 OTHER STATUTORY ACTIONS

Cj

 

490 CABLE‘SATELLITE TV

391 AGRICULTURAL ACTS

293 ENVIRONMENTAL MATTERS

894 FREEDOM OF INFORMATION ACT 899

$99 ADMINISTRATIVE PROCEDURES ACT /
REVIEW OR APPEAL OF AGENCY DECISION

950 CONSTITUFTIONALITY OF STATE STATUTES

Oo

OTHER STATUTES - "8" MONTHS DISCOVERY
mack OUCCCOSOSCS—S

 

H 410 ANTITRUST
850 SECURITIES ' COMMODITIES / EXCHANGE

OTHER STATUTES - "0" MONTHS DISCOVERY
TRACK i “‘“‘ONONCOC*i‘(‘(CNSNNNNNNCNCONC‘(R

(2) 396 ARBITRATION
(Confirm / Vacate | Order | Modify)

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE
TYPE. SEE LOCAL RULE 26.3

 

VII REQUESTED IN COMPLAINT:

CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23

DEMAND §.

JURY DEMAND YES Oo NO (CHECK VES ONLY IF DEMANDED IN COMPLAINT)

 

VII. RELATED/REFILED CASE(S) IF ANY

JUDGE

DOCKET NO.

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK AFPROPRIATE BOX)
C1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(12. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.

((J3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME

BANKRUFTCY JUDGE,

(15. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
E46. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):

C7. ECTHER SAME OR ALL OF THE PARTIES AND ISSUES IN TIIIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.
(2 ts NOT (cheek one box) SUBSTANTIALLY THE SAME CASE.

DISMISSED. This case [1 1s

SLATS:

7 4 it

SIGNATURE OF 7 \O

> WITICH WAS

ZO2l-O- OF-
